Case 1:17-cv-03473-JGK Document 286 Filed 07/09/21 Page 1 of 2

 

 

 

 

 

 

 

 

APPLICATION (0 PED
a SO Oru iid
RA, Off
4 V4) John G. Kocll, WED
Benjamin T. W a

1 Petia ‘Ya
BOULEVARD USDS SDNY
12TH FLooR July 9, 2021
Los ANGELES ia ECF DOCUMENT
soe Via ELECTRONICALLY FILED
310.826.7474 The Honorabie John G. Koeltl DOC#:
FACSIMILE United States District Judge DATE FILED: 77/2/29% {
310.826.6991 Daniel Patrick Moynihan U.S. Courthouse Sl

 

 

 

 

 

 

500 Pearl Street, Courtroom 12B
New York, NY 10007

Re:  Mitror Worlds Techs., LLC v. Facebook, Inc.,
Civil Action No. 1:17-cv-03473 (IGK)

Dear Judge Koelitl:

We write on behalf of Mirror Worlds Technologies, LLC (““MWT”) in the above
identified civil case. We respectfully request permission to file under seal Exhibit 54 to
the Declaration of James Tsuei in Support of MWT’s Opposition to Facebook’s Motion
for Surmmary Judgment and MWT’s Response to Facebook’s Daubert Motion to Exciude
Certain Opinions of Eric Koskinen, Ph.D.

This document contains information that Facebook has designated as
“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”
“HIGHLY CONFIDENTIAL -— PATENT PROSECUTION BAR,” or “HIGHLY
CONFIDENTIAL — SOURCE CODE” pursuant to the protective order (Dkt. 98). The
Declaration of James Tsuei and exhibits thereto were previously filed on July 1, 2021.
Exhibit 54 was inadvertently not included in that filing, but has been included in the
corrected filing today. The parties met and conferred on June 30, 2021 to discuss the
sealing and redactions of the motions and supporting materials, and have endeavored to
narrow their requests.

MWT understands from Facebook that Exhibit 54 contains and reflects highly
confidential and proprietary information related to the design and structure of Facebook’s
products, including citation to confidential internal Facebook documents and deposition
testimony which have been designated “Highly Confidential — Attorneys’ Eyes Only —
Patent Prosecution Bar.” MWT understands from Facebook that such information, if made
public, would cause Facebook commercial and competitive harm by revealing to
Facebook’s competitors sensitive and proprietary information about the design and
structure of Facebook’s systems. MWT understands that Facebook, therefore, respectfully
requests that the undredacted versions of these materials remain under seal. See Dkt. 284-
285,

 
Case 1:17-cv-03473-JGK Document 286 Filed 07/09/21 Page 2 of 2

 

MWT therefore respectfully requests permission to file these materials under
seal. We appreciate your time and consideration on this matter.

Respectfully submitted,
‘s/f Benjamin T. Wang

Benjamin T. Wang

 
